Title: Thomas Jefferson to William Logan, 21 September 1819
From: Jefferson, Thomas
To: Logan, William


					
						
							Monticello
							Sep. 21. 19.
						
					
					Th: Jefferson presents his thanks to mr Logan and the ’76 Association for the communication of mr Condy’s eloquent Oration on the 4th of July last, and to the orator himself he is peculiarly indebted for the indulgence with which he has view viewed the part he has acted in the public affairs of our country. the annual consecration of a day to the memory of the principles of ’76 cannot fail to lengthen the period of their practical effect and of the liberty and prosperity flowing from them.
				